Citation Nr: 1113284	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-37 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post medial meniscal tear repair.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to February 1996, and from January 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding that the Veteran's current right shoulder disorder is due to any incident or event in active military service; and against a finding that right shoulder arthritis was manifested to a compensable degree either during or within one year after separation from active service.

2.  Throughout the rating period on appeal, the Veteran's left knee has been productive of daily pain.  There has been no ligamentous laxity, subluxation, giving way, or locking episodes.  The meniscus has not been surgically removed.  Flexion has been no worse than 100 degrees, and extension has been to a full 0 degrees, with no additional loss of motion on repetition due to pain.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by service, nor may arthritis of the shoulder be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post medial meniscal tear repair, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to his increased rating claim.

With regard to the shoulder claim, in July 2005 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the July 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the December 2005 rating decision, November 2006 SOC, and July 2009 and March 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the claim was readjudicated in the November 2006 SOC after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Albuquerque VA Medical Center (VAMC), and private treatment records.  The Veteran was also afforded a VA examination with regard to his knee and shoulder in September 2005, and with regard to his knee in May 2007 and December 2009.  

The Board acknowledges that the September 2005 VA examination does not contain a nexus opinion with regard to the shoulder.  However, a VA opinion or new examination is not necessary to fulfill VA's duty to assist.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of any shoulder complaints during service.  The Veteran checked "no" next to "painful shoulder" on a January 2004 Report of Medical History, and his March 2005 separation medical assessment report was also negative for any shoulder problems.  Moreover, there are no competent medical opinions suggesting a relationship between his current shoulder problems and active service, and no other medical evidence of record suggests a causal relationship between the current shoulder disorder and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

The Board also acknowledges the Veteran's April 2010 Statement in Support of Claim in which he stated that his condition had worsened since the last decision (presumably the March 2010 SSOC), and requested another VA examination.  However, the last knee examination was only 5 months prior to the April 2010 statement, and the severity of the current shoulder disorder is not the missing element in his service connection  claim.  Thus, the Board finds that VA's duty to assist does not require it to afford the Veteran another shoulder examination or a fourth knee examination.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends he has a current right shoulder disorder that began during active service.  Specifically, he told the 2005 VA examiner that he was riding in a truck when he was thrown upwards and hit the roof of the truck.  He indicated the shoulder problems began in February 2005 on his VA Form 21-526.  Consequently, he currently had popping in the right shoulder, and pain with abduction.  

As mentioned above, the STRs for both service periods are negative for any manifestation of shoulder pain or other complaints.  A January 1999 periodic evaluation showed normal examination of the upper extremities.  The Veteran checked "no" next to "painful shoulder" on a January 2004 Report of Medical History, and his March 2005 separation medical assessment report was also negative for any shoulder problems.

The first post-service documentation of shoulder problems is an August 2005 VAMC treatment note.  The Veteran reported that he had popping in the right shoulder and pain with abduction.  Range of motion was noted to be normal, although there was a clear popping sound with internal rotation.  The doctor recommended an X-ray of the shoulder and an orthopedic evaluation.  

At the September 2005 VA examination, the Veteran stated the condition began in March 2005 when he hit his right shoulder on the edge of a gun turret while riding as a gunner in a convoy from Iraq to Kuwait.  He had intermittent popping and pain since the original injury.  He currently took Ibuprofen for pain.  Active flexion was to 150 degrees with pain at 150 degrees, passive flexion to 175 degrees with pain at 150 degrees, and no additional loss of motion on repetitive use.  Active abduction was to 120 degrees, and passive abduction was to 130 degrees, with additional loss of motion on repetitive use (abduction to 95 degrees) due to pain.  External rotation was to 90 degrees, and internal rotation was to 45 degrees.  There was crepitus, tenderness, and painful movement of the shoulder.  An x-ray of the shoulder was normal, however.  The examiner assessed a right rotator cuff injury with pain and limited range of motion.  He further noted there was clicking of the joint, that the x-ray showed no fracture, and that it was most likely ligamentous damage.  

At  a July 2010 VAMC visit, the Veteran stated that he had hit his right shoulder with a rifle when on maneuvers in Iraq, but had no evaluation of the shoulder at the time.  He had soreness and popping in the shoulder.  He was supposed to get an MRI of the shoulder, but was unable to tolerate the procedure due to anxiety.  The doctor assessed likely osteoarthritis of the right shoulder.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a right shoulder disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the shoulder were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current shoulder pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's shoulder pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any shoulder problems or injuries during active service.  Following service, there was no documentation of complaints or treatment for shoulder pain until August 2005, 4 months after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment during active service and for 4 months following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the shoulder disorder to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Diagnostic Codes (DCs) relevant to this case are 5003, 5010, and 5257 - 5261.  The Board notes that the VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As above, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert, 1 Vet. App. at 53 (1990), supra, the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany, 9 Vet. App. at 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
Service connection was granted for a left knee disability in the December 2005 rating decision that is the subject of this appeal.  A 10 percent evaluation was assigned, effective from April 20, 2005, the day after the Veteran separated from service.  The Veteran contends that he is entitled to a higher initial rating.

The Board will begin by reviewing the medical evidence for the rating period on appeal. 

The Veteran was afforded a VA examination in September 2005.  He reported buckling and popping in the left knee.  The problems began in November 2004 after he overused the left knee following right knee surgery.  He also injured the knee during physical training in Iraq.  An MRI showed medial femoral tibial compartment degenerative changes, including a complex tear of the posterior horn of the medial meniscus.  On clinical examination, there was no crepitation, clicks or snaps, grinding, or instability.  There was meniscus abnormality, although it was not surgically absent.  There was no effusion, dislocation, or locking noted.  The examiner noted full range of motion.  He assessed a medial meniscus tear and degenerative joint disease of the left knee with painful weight bearing but no loss of range of motion.  The former diagnosis had no effects on bathing, dressing, toileting, or grooming, mild effects on feeding and traveling, moderate effects on chores, shopping, and exercise, and prevented sports and recreation.  The latter disability had no effects on feeding, bathing, dressing, toileting, or grooming, mild effects on shopping and traveling, moderate effects on chores and exercise, and prevented sports and recreation.  There were also significant effects on occupational activities due to decreased mobility and pain.      

The Veteran was afforded another VA examination in May 2007.  It was noted he had surgery to repair his torn meniscus earlier that month.  He stated he was able to walk 1 to 3 miles, and that the knee had pain, giving way, stiffness, and weakness.  He denied instability and episodes of dislocation or subluxation.  There were also no locking episodes.  The examiner was unable to perform range of motion testing since the Veteran had surgery 4 days prior to the examination.  There was no joint ankylosis or loss of bone.  However, there was effusion of the knee.  An x-ray showed moderate medial compartment joint space narrowing and small joint effusion, with no acute abnormality.  The examiner assessed degenerative joint disease with moderate medial compartment joint space narrowing, status post meniscal tear repair, and chronic pain.  The disability did not result in significant effects on the Veteran's occupation, and there were no effects on feeding, bathing, dressing, toileting, and grooming.  There were mild effects on shopping and traveling, moderate effects on chores and recreation, severe effects on exercise, and it prevented the Veteran from participating in sports.  

At the December 2009 VA examination, he reported he had not had improvement in the left knee since his surgery.  He continued to have discomfort with movement, including running and twisting.  He reported pain, stiffness, weakness, tenderness, and decreased speed of joint movement.  However, he denied giving way, instability, incoordination, locking episodes, effusion, and flare-ups of pain.  There were no incapacitating episodes.  He was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He was working as a police officer, a job he had for 2 to 5 years.  He had not lost any time from work during the last year.  On clinical examination, there was pain at rest, with no crepitation, clicks or snaps, grinding, instability, or patellar abnormality.  There was meniscus abnormality.  Flexion was to 100 degrees, extension to 0 degrees, and there was no objective evidence of pain with active motion.  There was no additional limitation of motion with repetition, and no joint ankylosis.  The examiner assessed a medial meniscus tear of the left knee with degenerative joint disease, and stated that the disability would have significant effects on his occupation due to decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  There were no effects on usual daily activities.  

A July 2010 VAMC note states that the Veteran had pain in the knee when going up and down stairs, standing for prolonged periods, and bending at the knees.  He occasionally had severe swelling with extreme activity.  There was no buckling of the left knee.  On clinical examination, there was mild crepitus, negative anterior and posterior drawer signs, and no laxity of the joint.  The doctor assessed osteoarthritis of the knee.  

The Board will now consider whether the Veteran is entitled to a higher evaluation for the left knee based on the evidence of record relevant to the rating period on appeal, outlined above.  His left knee is currently rated at 10 percent under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned. 

The Board finds that the evidence weighs against an increased rating under DC 5261.  Full range of motion was observed in September 2005, and the December 2009 VA examination revealed extension to 0 degrees.  None of the range-of-motion tests revealed results that fall into even a noncompensable evaluation under DC 5261.  Thus, an increase for limitation of extension is not warranted.  

The Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's left knee disability, manifested by instability or loss of motion.  

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  The Board finds that the evidence weighs against an increased rating under DC 5260.  Full range of motion was observed in September 2005, and flexion was to 100 degrees in December 2009.  Thus, loss of flexion is not a basis for an increased rating in this case.  

DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  A 10 percent rating is assigned where instability is slight, a 20 percent rating is assigned where instability is moderate, and a 30 percent rating is assigned where instability is severe.  In this case, the Veteran denied instability and subluxation at the September 2005, May 2007, and December 2009 VA examinations, and denied buckling of the knee in July 2010.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent for instability of the knee under DC 5257.  

Next, the Board notes that DC 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent evaluation is assigned under this code, if applicable.  The Veteran had a complex tear of the medial meniscus, for which he had surgery in 2007.  At the 2005 VA examination, prior to surgery, there was no effusion, dislocation, or locking noted.  At the 2007 VA examination, several days after his surgery, he denied locking episodes, but effusion was observed.  He again denied locking episodes in 2009, and also denied effusion of the knee.  Thus, as there have been no locking episodes reported, and effusion on one examination, the Board finds that DC 5257 is not applicable, and a 20 percent evaluation is not warranted under this code.  

DC 5259 addresses removal of symptomatic semilunar cartilage, but the Veteran has not undergone any such procedure in this case.  DCs 5262 and 5263 also do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  
    
In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  Further, there is no evidence the Veteran has undergone a knee replacement, so DC 5055 is also inapplicable.  The Board can identify no other diagnostic code which would allow for an increased rating for degenerative joint disease, status post meniscal tear repair.      

However, the Board will also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
The 2005 VA examiner assessed pain with weight bearing, but no loss of motion.  The Veteran reported pain, giving way, stiffness, and weakness in 2007; however, the VA examiner concluded there were no significant effects on his occupation or daily activities with the exception of sports and recreation.  Range of motion testing performed in 2009 revealed flexion to 100 degrees and extension to 0 degrees, with no additional limitation on repetition.  Moreover, the Veteran denied flare-ups of pain at the 2009 examination.  

Based on our review of the Veteran's complaints of pain and limitation on functioning, the Board finds that, although the Veteran experiences pain on motion of the knee, it does not result in additional loss of motion so as to warrant an increased rating.  Indeed, the Board notes the recorded range of motion measurements would not even warrant a compensable evaluation under DCs 5260 or 5261.  Thus, the 10 percent evaluation adequately takes the Veteran's level of pain into account.

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As a result, if the evidence of record reflects compensable loss of both flexion and extension of the same leg, the Veteran would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  However, in this case, there are no documented knee flexion or extension measurements that would allow for even a noncompensable evaluation.  Thus, this Veteran does not meet the criteria for a separate rating under DC 5260.  

The Board has also considered Diagnostic Code 5003, which allows for a 10 percent rating even in the absence of evidence of limitation of motion that would allow for a compensable evaluation under DCs 5260 and 5261.  However, because a 10 percent evaluation is already assigned under DC 5261, this provision cannot serve as a basis for a higher rating here.  DC 5003 also enables a 20 percent rating to be applied where the record contains X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  However, there is only one joint involved in this case.

In summary, since the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for degenerative joint disease of the left knee, status post medial meniscal tear repair, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition, the Board has considered the complaints of pain and functional limitation detailed above, and acknowledges that the Veteran is competent to give evidence about the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the complaints and the objective findings of left knee pain, the evidence nevertheless fails to demonstrate a disability picture that more nearly approximates a higher evaluation for instability, loss of motion, or arthritis of the left knee.  

Finally, the Board has considered whether the Veteran's service-connected left knee disability warrants an increased rating on an extra-schedular basis.  As noted above, an extra-schedular rating requires such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO refers the case to the Under Secretary for Benefits or the Director, C&P Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment, under 38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown, and the Veteran stated that he continued to work as a police officer in 2009 and had not missed any work in the last year due to his knee disability.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.
    

ORDER

Service connection for a right shoulder disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post medial meniscal tear repair, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


